Citation Nr: 0114743	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-18 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for pes planus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease, right knee, status post injury, currently evaluated 
as 10 percent disabling.

3.  Entitlement to a compensable evaluation for 
hemorrhoidectomy.

4.  Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1952 to March 
1954.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Bilateral pes planus is currently manifested by a 
decreased medial longitudinal arch bilaterally and pain with 
use of the feet, but without objective evidence of marked 
deformity, pain with manipulation or use accentuated or 
swelling on use.

2.  Degenerative joint disease, right knee, status post 
injury is currently manifested by objective confirmation of 
flexion limited to 110 degrees.


CONCLUSIONS OF LAW

1.  Bilateral pes planus is no more than 10 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5276 (2000).

2.  Degenerative joint disease, right knee, status post 
injury is no more than 10 percent disabling.  38 U.S.C.A. 
§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5010-5260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased rating claims.

In a June 2000 rating decision, the RO confirmed and 
continued a 10 percent evaluation for pes planus and a 10 
percent evaluation for degenerative joint disease of the 
right knee, status post injury (hereinafter right knee 
disability).  The appellant has contended that higher 
evaluations are warranted and that both conditions have 
become more severe.

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the rating decision and the Statement 
of the Case issued during the pendency of this appeal, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims for increased ratings.  The appellant 
and the representative have been advised of the evidence that 
would by provided by the RO and the evidence to be provided 
by the claimant.  The RO has made every reasonable effort to 
develop relevant records adequately identified by the 
appellant.  As part of an earlier claim for service 
connection, the RO advised the appellant in a May 1991 letter 
of their repeated efforts to obtain additional service 
medical records.  This included four requests without a 
meaningful reply, documented in the claims folder.  Based on 
the RO's efforts, the Board now determines, as advised by the 
RO, that it is reasonably certain that such additional 
service medical records were either lost or misplaced and 
that further efforts to obtain them would be futile.  Since 
service connection has already been established for the 
disabilities under our review and the most probative evidence 
is that which documents the appellant's current level of 
disability, there is no prejudice to the appellant in the 
failure to develop any additional service medical records.  
It appears that all identified medical evidence relative to 
this claim has been obtained and associated with the claims 
folder.  VA examinations were conducted in August 1999 and a 
copy of the reports associated with the file.  Therefore, 
since there is no indication from the appellant or his 
attorney that there is outstanding evidence which would be 
relevant to this claim, we find that the duty to assist has 
been met.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Board has also considered the application of 38 C.F.R. 
§ 4.40 and 4.45 when rating these disabilities.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In VA Medical Center records dated in June 1999, the 
appellant reported that his walking was limited due to knee 
and feet problems.  In August 1999 notes, the appellant 
indicated that he was biking 2.5-3.0 miles or more almost 
daily.  He was no longer mowing the grass due to foot and 
ankle pain, and he also had occasional shortness of breath 
and chest tightening when he used the push mower.

A VA examination was conducted in August 1999.  The appellant 
reported pain in his feet after walking 1/2-block, particularly 
in the heels and insteps.  He reported pain in his insteps at 
rest.  His right knee hurt when he walked and was worse in 
rainy weather.  It swelled.  Sometimes the knee hurt at night 
and he had to prop it up.  The knee did not buckle or lock.  
The appellant was using a cane and wore insteps in both 
shoes.  He used an elastic knee sleeve on his right knee when 
he did more physical activity to prevent swelling.  On 
examination there was no effusion in the right knee.  There 
was no increased warmth.  Range of motion was from 0-110 
degrees.  There was no instability.  There was a moderate 
degree of pes planus.  There was hyperkeratosis long the 
lateral margins of the heel and the medial side of the big 
toes.  There was full range of motion in the ankles and the 
heel and Achilles tendon were not tender.  Palpation of the 
joints of the instep was non-tender.  There was a mild degree 
of misalignment of the forefoot and midfoot.  X-ray 
examination revealed severe osteoarthritic degeneration of 
the medial compartment with complete obliteration of the 
joint space, osteophytosis, and sclerosis.  There were 
prominent osteophytes seen at the lateral and patellofemoral 
compartments of the knee.  Severe degenerative joint disease 
of the right knee and bilateral pes planus was diagnosed.

VA Medical Center records from October 1999 documented a 
complaint of fairly constant pain in both knees.  The pain in 
his right knee was 4 out of a possible 10.  The knees swelled 
on occasion.  It mostly hurt when he walked.  He limped, 
favoring his left knee.  There was normal valgus of both 
knees in the lying positions and normal varus with standing 
in the right knee.  There was no patellofemoral motion 
grating on the right reported.  Range of motion was from 0-
135 degrees.  There was no ligamentous instability.  Spring 
and McMurray's signs were negative.

In January 2000, the appellant was using orthotics in his 
shoes and they helped after he got adjusted to wearing them.  
A decreased medial longitudinal arch bilaterally was 
identified and bilateral pes planus was diagnosed.

Pes planus.

A 10 percent evaluation for pes planus is currently in 
effect.  Pronounced acquired flatfoot with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
is assigned a 50 percent (bilateral) or 30 percent 
(unilateral) evaluation.  Severe acquired flatfoot, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities, is assigned a 
30 percent (bilateral) or 20 percent (unilateral) evaluation.  
Moderate acquired flatfoot, with weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, is assigned 10 
percent evaluation (bilateral or unilateral).  Mild acquired 
flatfoot, with symptoms relieved by built-up shoe or arch 
support, is assigned a noncompensable evaluation.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5276 (2000).

The preponderance of the evidence is against a higher 
evaluation.  The appellant primarily has reported pain with 
use, and on examination there was no pain on manipulation of 
the feet.  Pes planus was consistently described by examiners 
as moderate and improved with the use of orthotics.  The 
appellant has some callosities, but has other podiatric 
disabilities, and no examiner has attributed any or all of 
the hyperkeratosis to pes planus.  There was no spasm 
reported with manipulation of the feet and the foot, and the 
heel and Achilles tendon were non-tender on manipulation.  
The bilateral foot deformity was not marked, as the degree of 
misalignment of the forefoot and midfoot was described by a 
competent examiner as mild.  We have considered the 
appellant's contention that his pes planus is more severe 
than evaluated, but have assigned a higher degree of 
probative value to the objective observations of the trained 
medical examiners of record.  

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 and 4.45 
in making its determination.  However, the Court of Veteran's 
Appeals has specifically limited the applicability of DeLuca 
to limitation of motion.  See, Johnson v. Brown, 9 Vet. 
App. 7, 10-11 (1996).  Competent evidence that bilateral pes 
planus limited range of motion has not been presented, rather 
the examiner indicated that there was full range of motion.  
Competent evidence of weakened movement, excess fatigability, 
or incoordination has not been presented.  The appellant has 
reported pain on use and pain in the instep with rest, 
however this has not been shown objectively to limit range of 
motion and therefore, the functional impairment imposed by 
painful movement has not been shown to approximate a higher 
evaluation.

The weight of the more probative evidence is negative and 
therefore we find that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
53 (1990).

Degenerative joint disease, right knee, status post injury.

Arthritis due to trauma, substantiated by X-ray findings, is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a; 
Diagnostic Code 5010 (2000).  Diagnostic Code 5003 for 
degenerative arthritis (hypertrophic or osteoarthritis) 
provides that for degenerative arthritis established by X-ray 
findings, it will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is provided for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
A 10 percent rating is provided for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-rays findings are not to be combined with ratings based on 
limitation of motion, and will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

A 30 percent evaluation is assigned for limitation of flexion 
of the leg limited to 15 degrees; a 20 percent evaluation for 
flexion limited to 30 degrees; a 10 percent evaluation for 
flexion limited to 45 degrees; and a noncompensable 
evaluation for flexion limited to 60 degrees.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5260 (2000).

Extension of the leg limited to 45 degrees is assigned a 50 
percent evaluation.  Extension limited to 30 degrees is 
assigned a 40 percent evaluation.  Extension limited to 20 
degrees is assigned a 30 percent evaluation.  Extension 
limited to 15 degrees is assigned a 20 percent evaluation.  
With extension limited to 10 degrees, a 10 percent evaluation 
is warranted.  When extension is limited to 5 degrees, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.71a; 
Diagnostic Code 5261 (2000).

On examinations in August and October 1999, there was no 
limitation of extension reported.  Limitation of flexion was 
reported between 110-135 degrees.  Therefore, the 
preponderance of the evidence is against a higher evaluation 
under either criteria for rating limitation of motion in the 
knee and there is no objective evidence of limitation in 
extension, and flexion is not limited to 30 degrees.  With 
objective confirmation of noncompensable limitation of 
motion, the rating criteria direct the 10 percent evaluation 
currently assigned.  We have considered that an examiner 
characterized the degenerative joint disease as severe, 
however, the objective manifestations of the degenerative 
joint disease in the right knee are not commensurate with the 
higher evaluation.

We have considered the functional impairment imposed by this 
disability.  There is no weakness or instability reported or 
identified.  The appellant has reported pain with use of the 
right knee especially with walking.  However, there is no 
objective evidence that this painful motion functionally 
limits flexion to 30 degrees or extension to 20 degrees, 
thereby approximating the higher evaluation.

The weight of the more probative evidence is negative and 
therefore we find that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
53 (1990).

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). The RO expressly 
considered this regulation, and the Board concurs with their 
conclusion that extraschedular consideration is not warranted 
and we find no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  The Board finds that the schedular 
criteria and currently assigned evaluations for pes planus 
and degenerative joint disease of the right knee adequate, 
and that the appellant does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.  Competent 
objective evidence of marked inference with employment or 
frequent periods of hospitalization related to either of 
these disabilities has not been presented.


ORDER

An increased rating for pes planus is denied.  An increased 
rating for degenerative joint disease, right knee, status 
post injury is denied.


REMAND

Hemorrhoidectomy.

A noncompensable evaluation is currently in effect for 
service connected hemorrhoidectomy.  The appellant submitted 
a claim in January 2000 that indicated all of his service 
connected disabilities had undergone an increase in severity.  
Therefore, it is incumbent upon the RO to offer the appellant 
a VA examination to determine the degree of disability 
associated with this service connected disability.

Total rating for compensation based on individual 
unemployability.

The consideration of the merits of the claim for a total 
rating for compensation based on individual unemployability 
must be held in abeyance pending the adjudication of the 
issue of entitlement to an increased rating for 
hemorrhoidectomy.

With regard to the claim of unemployability, the appellant 
indicated that his employer between 1983-1986 had been the 
Monmouth County School Board.  The RO requested the complete 
address of his former employer in an April 2000 letter.  The 
appellant and his attorney then responded and gave the name 
and address of the Freehold Board of Education as his last 
employer.  When contacted, the Freehold Township Board of 
Education responded that they had no record of the appellant 
being employed by them.  The appellant and his attorney were 
so advised in the rating decision and Statement of the Case, 
but have not identified any additional sources for 
development relative to the claim of unemployability.  This 
Remand serves as notice to the appellant and his attorney, 
that if there is competent evidence that the appellant is 
unemployable due to his service connected disabilities, he 
must present it 

Accordingly, this claim is REMANDED for the following action:

1.  The RO should schedule the appellant 
for a VA examination.  The examiner 
should describe the appearance of 
external or internal hemorrhoids, and the 
presence or absence of persistent 
bleeding, secondary anemia, fissures, or 
redundant tissue.  The appellant is 
hereby notified that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  The RO must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
Remand serves as notice of the 
regulations.

2.  The RO should then readjudicate the 
claim for an increased rating for 
hemorrhoids and for a total rating for 
compensation based on individual 
unemployability.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



